Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  April 6, 2016                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  150994(88)                                                                                     Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                               Joan L. Larsen,
                                                                                                           Justices
            Plaintiff-Appellee,
                                                                SC: 150994
  v                                                             COA: 314564
                                                                Calhoun CC: 2001-004547-FC
  LORINDA IRENE SWAIN,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motions of amicus curiae Kelvin David Moffit to
  participate in oral arguments and to issue a writ of habeas corpus to bring him before the
  Court for oral arguments are DENIED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 6, 2016